DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  Claims 1-20 are allowed.

The closest Prior Arts
	Ferguson et al (US 2018/0227212 A1) discloses a BGP system and method (fig. 2, Border networks 204, 224 coupled to Provide Edge device (PE)  206A to PE-H 222 coupled to route reflector (RR 209) (Section 0019-030), the RR (section 0035-0037) calculates best path, shortest path and provides the route to the routing devices (section 0026-0029, 0039, 0041).
	Ferguson further teaches establishing or providing alternate routers via the PEs when a failure is detected at the network or customer (section 0013, 0028).

	Yang et al (US 2010/0080115 A1) discloses monitoring of BGP sessions between BGP clients/peer nodes (Section 0018) to identify failures on the interfaces (section 0019-0026),  and initiating a recovery when a timer expires (section  0029-0038, 0053).
	Patel et al (US 2016/0248658 A1) discloses establishing BGP session between BGP neighbor routers/peer nodes (section 0032) and a route reflector that implements router reflection, iBGP peering sessions with multiple routers (section 0035) and failover module that implements failover to a backup (Section 0049, 0121-0122).
Mohapatra et al (US 2010/0080222 A1) discloses route reflectors in autonomous system (AS A, AS B) (fig. 1 to fig. 2, RR1, RR2 coupled to PE routers (PE1-PE3) that provide alternate BGP paths (section 0016-0017 , 0021-0023, 0025, 0035) when there is failure (section 0025).
	Scudder et al (US 2014/0003227 A1) discloses determining of second router in a redundant group having route reflectors (fig. 1, RR 15-1, RR 15-2, section 0021) when a failure is detected at a first router (section 0008, 0021, 0024, 0029, 0035, 0038, 0042, 0044) and failure at the reflector routers and BGP session (Section 0054, 0060),
	Appanna et al (US 2005/0213498 A1) discloses receiving from a routing failure between BGP peers (Section 0006-0007) and switchover (section 0030, 0033, and 0035).

	The closest prior arts either singular or in combination fail to reasonably anticipate or render obvious “establishing a second peer session between the recovery route reflector and a second route reflector; monitoring a routing protocol state between the first route reflector and the recovery route reflector; and when the routing protocol state is idle, establishing a peer session between the recovery route reflector and a first set of provider edge devices” as recited in claims 1, 8,  15.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473